SONY CM/ECF NextGen Version 1.2-SDNY CM/ECF NextGe ...                         https://jenie.ao.dcn/nysd-ecf/doc 1/127126312081




                                 case 1:19-cr-00691-CM Document 8 Filed 02/03/20 Page 1 of 1


                                                          STAMPUR        & ROTH
                                                             ATTORNEYS AT LAW

                       WIL.LIAM J. $TAMPUR                                                        299 BROADWAY, S 1



                                                         MEMO rnoOKSED
                                                                                                    NE:W YORK, N.Y.



                                                                                                         (212) 619-42
                                                                                                       FAX (212) 61SH




                         February 3, 2020
                         ByECF
                         Honorable Colleen McMahon
                         Chief Judge - United States District Court
                         Southern District ofNew York
                         500 Pearl Street
                         New York, NY 10007-1312

                                 Re:    United States v. Alex Nunez
                                        19 Cr. 691

                         Dear Chief Judge McMahon:

                                I wrile to confirm that the parties conferred with Senior Law Clerk, James O'Neil,
                         consent rescheduled the conference in this matter now scheduled for February 20, 2020, tc
                         February 25, 2020, at 2:00 PM.




                                                                                   rhd
                                                                                    Very truly yours,


                                                                                    James Roth, Esq.


                         cc:     AUSA Christopher Clore (By ECF)




I of I                                                                                                       2/3/2020, 3: 15 PM
